United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Burlingame, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0455
Issued: February 28, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2021 appellant filed a timely appeal from a January 7, 2021 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $64,756.00 for the period April 1, 2016 through
September 12, 2020, for which she was without fault, because she concurrently received FECA
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the January 7, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

wage-loss compensation and Social Security Administration (SSA) age-related retirement benefits
without an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$400.00 from appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
On March 12, 2001 appellant, then a 47-year-old modified mail carrier, filed an
occupational disease claim (Form CA-2) alleging that factors of her federal employment
aggravated her knee osteoarthritis on or about February 14, 2000. OWCP accepted the claim for
permanent aggravation of bilateral osteoarthritis of the lower legs. It paid appellant wage-loss
compensation on the supplemental rolls as of June 25, 2002 and on the periodic rolls as of
September 8, 2002. A notification of personnel action PS Form 50 dated March 3, 2003 indicated
that her retirement system coverage was under the Federal Employees Retirement System (FERS).
On February 26 and April 29, 2020 OWCP forwarded a FERS/SSA dual benefits form to
SSA to obtain information regarding appellant’s receipt of SSA benefits.
On July 13, 2020 OWCP received a completed FERS/SSA dual benefits form from SSA,
which reported that appellant had been in receipt of SSA age-related retirement benefits since
April 2016. SSA reported that: beginning April 2016, appellant’s monthly SSA benefit rate with
FERS was $1,265.00 and without FERS was $148.90; beginning December 2016, appellant’s
monthly SSA benefit rate with FERS was $1,269.00 and without FERS was $149.20; beginning
December 2017, appellant’s monthly SSA benefit rate with FERS was $1,294.00 and without
FERS was $152.20; beginning December 2018, appellant’s monthly SSA benefit rate with FERS
was $1,331.00 and without FERS was $156.40; beginning December 2019, appellant’s monthly
SSA benefit rate with FERS was $1,352.00 and without FERS was $158.90; and beginning
January 2020, appellant’s monthly SSA benefit rate with FERS was $1,773.50 and without FERS
was $208.00.
The record reflects that as of September 13, 2020 appellant received a net compensation
payment of $1,363.96 every 28 days.
OWCP completed a FERS offset overpayment calculation worksheet on
September 17, 2020. It calculated the overpayment amount by determining the daily FERS offset
amount and multiplying that amount by the number of days for the period April 1, 2016 through
September 12, 2020. The form indicated that, from April 16 through November 30, 2016,
appellant received an overpayment of $8,977.86, from December 1, 2016 through November 30,
2017, she received an overpayment of $13,474.52, from December 1, 2017 through November 30,
2018, she received an overpayment of $13,739.24, from December 1, 2018 through November 30,
2019, she received an overpayment of $14,133.92, from December 1 through 31, 2019, she
received an overpayment of $1,219.32, and from January 1 through September 12, 2020, she
received an overpayment of $13,212.13, for a total overpayment of $64,756.99.
On September 18, 2020 OWCP issued a preliminary overpayment determination finding
that an overpayment of compensation in the amount of $64,756.99 had been created. It explained
that the overpayment occurred because appellant’s SSA age-related retirement benefits that she

2

received from April 1, 2016 through September 12, 2020 were partially based on credits earned
while working for the Federal Government, and that this portion of h er SSA benefit constituted a
prohibited dual benefit. OWCP found that she was without fault in the creation of the
overpayment. It requested that appellant complete an enclosed overpayment recovery
questionnaire (Form OWCP-20) and submit supporting financial documentation, including income
tax returns, bank account statements, bills and cancelled checks, pay slips, and any other records
to support her reported income and expenses. Additionally, OWCP provided an overpayment
action request form and advised her that, within 30 days of the date of the letter, she could request
a final decision based on the written record or request a prerecoupment hearing.
On the overpayment action request form dated October 4, 2020, appellant requested that
OWCP make a decision based on the written evidence regarding possible waiver of the
overpayment. She requested waiver of recovery of the overpayment, explaining that it would be
very difficult for her to pay back any money. On a completed Form OWCP-20, appellant indicated
that her total monthly income was $3,920.00. She noted that her monthly expenses were $3,550.00
for rent or mortgage, $300.00 for food, $100.00 for clothing, $450.00 for utilities, and $400.00 for
other expenses. Appellant indicated that she also owned a rental house for which she paid a
monthly mortgage of $1,117.00, including insurance, taxes, and repairs. She also indicated that
she had $1,600.00 in assets. Supporting financial documentation was not received.
By decision dated January 7, 2021, OWCP finalized its preliminary overpayment
determination that appellant had received an overpayment of compensation in the amount of
$64,756.00, for the period April 1, 2016 through September 12, 2020, because it had failed to
offset her compensation payments by the portion of her SSA age-related retirement benefits that
were attributable to federal service. It further found that she was without fault in the creation of
the overpayment, but denied waiver of recovery of the overpayment because the evidence of record
was insufficient to establish that recovery of an overpayment would defeat the purpose of FECA
or would be against equity and good conscience. OWCP required recovery of the overpayment by
deducting $400.00 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of his
or her federal employment. 3 Section 8116 limits the right of an employee to receive compensation.
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States. 4 When an overpayment of compensation has
been made to an individual because of an error of fact or law, adjustment shall be made under
regulations prescribed by the Secretary of Labor by decreasing later payments to which the
individual is entitled. 5

3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

Id. at § 8129(a).

3

Section 10.421(d) of FECA implementing regulations requires that OWCP reduce the
amount of compensation by the amount of SSA age-based benefits that are attributable to federal
service of the employee. 6 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $64,756.00, for the period April 1, 2016 through September 12,
2020, as she concurrently received FECA wage-loss compensation and SSA age-related retirement
benefits without an appropriate offset.
As noted, a claimant cannot receive concurrent FECA wage-loss compensation and SSA
age-related retirement benefits attributable to federal service for the same period.8 The evidence
of record establishes that appellant had concurrently received wage-loss compensation benefits
and SSA age-related retirement benefits that were attributable to her federal service from April 1,
2016 through September 12, 2020. Consequently, the fact of the overpayment has been
established.
To determine the amount of the overpayment, the portion of the SSA age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received
documentation from SSA with respect to the specific amounts of SSA age-related retirement
benefits that were attributable to federal service. SSA provided its rate with FERS and without
FERS during the specific period April 1, 2016 through September 12, 2020. OWCP provided its
calculations for each relevant period based on SSA’s worksheet.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period April 1, 2016 through September 12, 2020 and finds that an overpayment of compensation
in the amount of $64,756.00 has been established.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. 9
6

20 C.F.R. § 10.421(d); see T.B., Docket No. 18-1449 (issued March 19, 2019); L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-09 (issued February 3, 1997); see M.S., Docket No. 20-0068 (issued May 14, 2021).

8

Supra note 6; see D.W., Docket No. 20-1533 (issued May 27, 2021); M.R., Docket No. 20-0427 (issued
October 30, 2020); A.C., Docket No. 18-1550 (issued February 21, 2019); N.B., Docket No. 18-0795 (issued
January 4, 2019).
9

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see M.C., Docket No. 19-0699 (issued
February 12, 2020).

4

The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that
rests within OWCP’s discretion pursuant to statutory guidelines. 10
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 11 Additionally, recovery of an
overpayment is considered to be against equity and good con science when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse. 12
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 13 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished. 14
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience. 15
The Board finds that appellant has not established that recovery of the overpayment would
defeat the purpose of FECA or be against equity and good conscience because she did not provide
any necessary supporting financial information. In its preliminary overpayment determination
dated September 18, 2020, OWCP explained the importance of providing the completed
overpayment questionnaire and supporting financial documentation, including copies of income
10

A.C., Docket No. 18-1550 (issued February 21, 2019); see Robert Atchison, 41 ECAB 83, 87 (1989).

11

20 C.F.R. § 10.436(a)-(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a.(2) (September 2020).
12

Id. at § 10.437(a)(b).

13

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

14

Id. at § 10.438(b).

15

Id. at § 10.436.

5

tax returns, bank account statements, bills, pay slips, and any other records to su pport income,
expenses, and assets. While appellant completed the Form OWCP-20, she did not provide
documentation supporting her reported income, expenses, or assets. As she did not submit the
information required under section 10.438 of OWCP’s regulations, which was necessary to
determine her eligibility for waiver, OWCP properly denied waiver of recovery of the
overpayment.16
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 17
Section 10.441(a) of OWCP s regulations 18 provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”19
ANALYSIS -- ISSUE 3
The Board finds that OWCP improperly required recovery of the overpayment by
deducting $400.00 from appellant’s continuing compensation payments every 28 days.
The record reflects that appellant received FECA compensation benefits on the periodic
rolls in the net amount of $1,363.96 every 28 days as of September 13, 2020. While she completed
the Form OWCP-20, she did not provide documentation supporting her reported income, expenses,
or assets.
OWCP’s procedures provide that, if no response to the preliminary overpayment
determination is received, which provides supporting financial documentation, OWCP should set
the rate of recovery at 25 percent of the 28-day net compensation amount until the balance of the
overpayment is paid in full. 20 The Board notes that 25 percent of $1,363.96 is $341.00. The Board
therefore finds that OWCP abused its discretion by deducting $400.00 from appellant’s continuing
compensation payments, every 28 days.
16

D.C., Docket No. 19-0118 (issued January 15, 2020); see S.B., Docket No. 16-1795 (issued March 2, 2017).

17

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

18

Id. at § 10.441(a).

19

Id.; see C.M., Docket No. 19-1451 (issued March 4, 2020).

20

Supra note 11 at Chapter 6.500.8(c)(1) (September 2018); M.W., Docket No. 20-1107 (issued March 17, 2021).

6

CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $64,756.99, for the period April 1, 2016 through September 18,
2020, as she concurrently received FECA wage-loss compensation and SSA age-related retirement
benefits without an appropriate offset. The Board further finds that OWCP properly denied waiver
of recovery of the overpayment. The Board also finds that OWCP improperly required recovery
of the overpayment by deducting $400.00 from appellant’s continuing compensation payments
every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the January 7, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part.
Issued: February 28, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

